Citation Nr: 0432286	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  97-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fibrocystic disease of the breasts.  


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO decision which 
determined that a rating in excess of 10 percent on  
schedular and extraschedular basis was not warranted.  The 
Board remanded the case in October 2003 for further 
development, and the case was returned to the Board in 
October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has been assigned a 10 
percent evaluation for fibrocystic breast disease under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).  
As noted in the October 2003 Remand, the rating schedule for 
evaluating such skin disabilities was amended during the 
pendency of the instant appeal.  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002). Karnas has been 
overruled to the extent it is inconsistent with the Supreme 
Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003).  

The Board specifically instructed the RO to consider the 
veteran's claim for an increased rating under the amended 
criteria of 38 C.F.R. § 4.118 and to inform the veteran of 
the revised criteria.  It does not appear that this has been 
accomplished.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

The Board found that the veteran's most recent VA examination 
in December 2002, did not contain sufficient clinical 
information to evaluate her disability under the revised 
criteria.  Thus, the RO was instructed to schedule the 
veteran for a current, comprehensive VA gynecological 
examination in connection with her claim.  The RO did so; 
however, the veteran failed to report.

In June 2004, the notice of the examination was sent to an 
address previously used by the veteran, but was returned as 
undeliverable.  Mail sent to her at a different address in 
September 2004, was apparently delivered.

The case is REMANDED for the following action:

1.  The AMC or RO should request that the 
veteran indicate whether she has received 
any additional post-service medical 
treatment for fibrocystic breast disease. 
The RO should then take the necessary 
steps to obtain records of this 
treatment.  

2.  The AMC or RO should take action to 
schedule the veteran for a gynecological 
examination to determine the current 
nature and extent of her fibrocystic 
breast disease.  All manifestations of 
such disability should be discussed and 
reported in detail.  The examiner should 
specifically note the size of the 
veteran's scars, whether they are deep, 
and whether they cause any limitation of 
motion.  The claims folder must be made 
available to the physician for review in 
conjunction with the examination.

If the veteran fails to report for the 
examination, a copy of the notice telling 
her of the examination should be 
associated with the claims folder.  The 
veteran is advised that failure to report 
for a scheduled examination without good 
cause could result in the denial of her 
claim.  38 C.F.R. § 3.655(b) (2004).  

3.  Thereafter, the AMC or RO should re-
adjudicate the veteran's claim under the 
criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 6819 in effect prior to August 30, 
2002, and the criteria 38 C.F.R. § 4.118, 
Diagnostic Code 6819 in effect on and 
subsequent to August 30, 2002.  The RO 
should also consider this claim on an 
extraschedular basis.  

4.  If the benefit sought on appeal is 
not fully granted, the veteran and her 
representative should be provided a 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


